DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/415,951filed on 05/17/2019 presents claims 21-40 for examination.
The present application is a continuation of U.S. Patent Application No. 15/269,936 (now issued US Patent: US 10,296,380 B1), filed September 19, 2016.
Claims 1-20 have been cancelled via preliminary amendments. 
Claims 21-40 are newly added and currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable subject matter
Claims 23, 30 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to any 112, 101 and double patenting rejections detailed below.

Drawings
The applicant’s drawings submitted on 05/17/2019 are acceptable for examination purpose.
 
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 05/17/2019 is acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,296,380 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 21, the limitation “determining, based at least in part on an execution time metric or on a throughput metric, a quantity of partitions for a batch of jobs” (lines 2-3) renders this claim as vague and indefinite.  It is unclear as to what an execution time metric or throughput time metric represents.  Does it refer to an execution time related to “the batch of jobs”?  Is it the total time required to execute “the batch of jobs”?  Is it the average time required to execute “the batch of jobs”?  Does it represent a deadline associated with the job? Furthermore, it is unclear as to how “an execution time metric” or “throughput time metric” associated with the batch of jobs are determined, when the incoming batch of jobs have not been assigned for execution yet.  Examiner seeks clarification in the claim language as to how an execution time metric or a throughput metric should be interpreted.  For examination purpose Examiner interprets that an execution time metric represent average historical time needed to execute previous batch of jobs.
As per claims 28 and 35, they recite similar limitations as cited in method claim 21.  Thus, claims 28 and 35 are also rejected for the same reasons as discussed above for claim 21.
receiving one or more additional batches of jobs at a rate” renders this claim as vague and indefinite.  Examiner assumes that “rate” represents incoming batches of jobs per time unit.  However, it is unclear how the rate is determined when only one additional batch of jobs is received.  Furthermore, claim 22 recite limitations “the additional batches of jobs” in line 3; “the jobs” in line 5; and “the additional jobs” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
As per claim 23, it recites limitation “the other batch of jobs” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
As per claims 30 and 37, they recite similar limitations as cited in method claim 23.  Thus, claims 30 and 37 are also rejected for the same reasons as discussed above for claim 23.
	As per dependent claims 22-27, 29-34 and 36-40, they are also rejected based on virtue of their dependency to respective base claims 1, 28 and 35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-22, 24, 26, 28, 31, 33, 35, 38 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salapura et al. (US 2011/0247002 A1) (hereinafter Salapura).

As per claim 21, Salapura discloses (Previously presented) A computer-implemented method, comprising: determining, based at least in part on an execution time metric or on a throughput metric, a quantity of partitions for a batch of jobs (e.g. Salapura; [Abstract] [0004] discloses resources are partitioned into a first partition for first jobs and a second partition for second jobs.  The resources may be dynamically repartitioned to reassign at least some of the resources from one partition to another partition.  [0032-0034] discloses resources are partitioned into two sets of small and large resources required for short and long jobs.  “Short” and “long” refer to the time resources are needed for jobs.  [0048] [0054-0055] discloses setting threshold for the number of jobs in each partition based on expected response time and/or throughput considerations for the jobs.  [0049] discloses partitioning the system into the partition for the queue assigned for small and/or short running jobs and the partition for the queue assigned for large and/or long running jobs.  [0055] discloses partitioning the system into the partition for the queue assigned for small and/or short running jobs and the partition for the queue assigned for large and/or long running jobs.  Partitioning can be carried out using various criteria.  [0071] discloses resources may be partitioned into number of partitions based on historical data.  Also see [0081] [0084] [0096] [0100] [0103] [0109].  Thus, the system in partitioned into two sets of partitions based on short execution time associated with the short job and long execution time associated with the long jobs.); dividing the batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition (e.g. Salapura; [abstract] [0004] discloses dividing jobs between first partition and second partition.  A first partition for first jobs, the first jobs being one of small and short running and a second partition for second jobs, the second jobs being one of large and long ; and initiating execution of the batch of jobs in the set of partitions (e.g. Salapura; [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  Also see [0039] [Fig. 9] [0079].).  

As per claim 22, Salapura discloses (New) The method of claim 21 [See rejection to claim 21 above], further comprising: receiving one or more additional batches of jobs at a rate (e.g. Salapura; [Fig. 2A] [0039] discloses job entering execution queues where jobs enter in the system continuously.); initiating execution of the additional batches of jobs in parallel with at least some of the batch of jobs (e.g. Salapura; [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  [Fig. 1] [0038] discloses a parallel-distributed processing system that executes entered jobs in parallel.  [0118] disclose dynamic system scheduling wherein the system is partitioned having parallel processing capability.); and dynamically varying parallel execution of at least some of the jobs with the rate of receipt of the additional jobs (e.g. Salapura; [0034-0035] discloses if number of jobs in a queue is lower than a threshold, repartitioning the system and assign the resources from underutilized partition to the partition of the other queue.  Thus, the resource allocation to available partitions is performed dynamically.  This dynamic re-partitioning makes the system adaptable to a changing application mix and increases the jobs throughput.  The dynamical allocation changes can be evaluated and resources can be dynamically re-assigned based on demand.  [0051-0052] [0056-0057] [0060-0061] discloses, for example, if the low water mark threshold for small and/or short jobs is exceeded but that for large and/or long jobs is not exceeded, then decreases resources devoted to large/long jobs and increasing those devoted to small/short jobs.  [0074] discloses reassigning the resource allocation based on threshold for the number of jobs in the queue of associated partition.).

As per claim 24, Salapura discloses (New) The method of claim 21 [See rejection to claim 21 above], further comprising: providing, to a plurality of clients generating batches of jobs, a parallelization service in a service-oriented system that performs said determining the quantity of partitions, and said dividing the batch of jobs between the set of partitions (e.g. Salapura; [0024] discloses job scheduling techniques that provides users to get access to the resources for job execution.  [0048] [0054] discloses setting a threshold for the number of user jobs in a queue of each partition based on prior experiences reported by users of the system, or expected response time and throughput.  [0049] discloses partitioning the system into the partition for the queue assigned for small/short jobs and the partition for the queue assigned for large/long jobs.  The partitioning is typically done by considering the resource needs for the respective jobs and users.  [0063] discloses job classifications can be based on the .

As per claim 26, Salapura discloses (New) The method of claim 21 [See rejection to claim 21 above], further comprising: 3instructing increase in size or capability of a set of computing resources used for execution of jobs as a corresponding execution time metric increases; and instructing decrease in size or capability of a set of computing resources used for execution of jobs as a corresponding execution time metric decreases (e.g. Salapura; [0051-0053] [0055-0057]).

As per claims 28, 31 and 33, these are system claims having similar limitations as cited in method claims 21, 24 and 26, respectively.  Thus, claims 28, 31 and 33 are also rejected under the same rationale as cited in the rejection of rejected claims 21, 24 and 26, respectively.

.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view of Dube et al. (US 2016/0085587 A1) (hereinafter Dube). 

As per claim 25, Salapura discloses (New) The method of claim 21 [See rejection to claim 21 above], wherein said initiating execution of the batch of jobs in the set of partitions comprises sending the batch of jobs to a job execution service (e.g. Salapura; [Fig. 2A] discloses scheduling jobs for execution from a small job queue associated with a partition and a large queue associated with another partition.  [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  Also see [0039] [Fig. 9] [0079].).
Salapura does not expressly disclose the method further comprising assessing a cost of using the job execution service based on compute time.  
However, Dube discloses disclose the method further comprising assessing a cost of using the job execution service based on compute time (e.g. Dube; [0025] Execution mappings are evaluated in order to determine a total job execution time and/or cost associated with a mapping such as a cost charged by a cloud services provider for utilizing resources such as processing power, data storage, and data I/O. A total job execution time is determined based .  [0034-0037] discloses determining a total cost for job execution service including a cost associated with an action such as computation, network usage, idle time, data usage, and data I/O.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a cost of executing job for execution of job on a cloud service provider platform as taught by Dube into Salapura because it allow determining whether the determined cost for execution of the user job is within the user specified cost of executing the computing job (see Dube; [0025,0037]).

As per claim 32, this is a system claim having similar limitations as cited in method claim 25.  Thus, claim 32 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

As per claim 39, this is a medium claim having similar limitations as cited in method claim 25.  Thus, claim 39 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view of Miller et al. (US 2016/0314020 A1) (hereinafter Miller). 

 (New) The method of claim 21 [See rejection to claim 21 above], but does not expressly disclose further comprising: determining that execution times for at least some jobs are for jobs that are determined to have failed; and determining the execution time metric based at least in part on disregarding the execution times for jobs that are determined to have failed.
However, Miller discloses determining that execution times for at least some jobs are for jobs that are determined to have failed; and determining the execution time metric based at least in part on disregarding the execution times for jobs that are determined to have failed (e.g. Miller; [0030-0032] discloses collecting summary records for particular jobs including resource utilization data.  The set of summary records may correspond to a set of execution instances of particular job and resource utilization data associated with the executions.  The summary records may include information such as a job execution status (successful/unsuccessful) and historical usage data for each execution instance of the particular job.  The method analyzes each summary record and removes those summary records that indicate abnormal ending of the particular job.  Also see [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of removing the summary record that indicates unsuccessful/abnormal execution of the job as taught by Miller into Salapura because it allow maintaining accurate resource usage information for the job and allow determining accurate resource allocation for the particular job based on historical successful executions of the job (see Miller; [0014]).
  
.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view of Proctor et al. (US 2009/0328046 A1) (hereinafter Proctor). 

As per claim 29, Salapura discloses (New) The system of claim 28 [See rejection to claim 28 above], but does not expressly discloses wherein the execution time metric is a moving average of execution time per job for a plurality of batches of jobs.
However, Proctor discloses wherein the execution time metric is a moving average of execution time per job for a plurality of batches of jobs (e.g. Proctor; [abstract] [0018] discloses the state model may include states that represent the tasks requested by the application, with each state including the average run-time of each task.   [0011] discloses storing execution metric in a state model for the application, where the state model is representative of a plurality of requested tasks by the application.  [0024-0025] discloses maintaining metric that stores the execution time of the requested tasks in the state model.  [0030] [0032]  For example, for task A, the state model may average the time necessary to complete the task.  Thus, assume task A has been processed three times, requiring 10 ms, 13 ms and 7 ms.  The state model may calculate and note the average time required to run task in the past, in this case 10 ms.  Also see [0033-0034] [0043-0044] [claim 11].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a moving average of 

As per claim 36, this is a medium claim having similar limitations as cited in method claim 29.  Thus, claim 36 is also rejected under the same rationale as cited in the rejection of rejected claim 29.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Harris et al. (US 2011/0061057 A1, US 8935702 B2; US 2012/0167112 A1, US 8954981 B2) discloses [0017] “selecting the grid resource configuration for running the parallel job includes adjusting estimated resource utilization for operators responsive to a ration of job execution time; and selecting a number of partitions for each operator responsive to a combined total of adjusted estimated resource utilizations and a minimum of the adjusted estimated resource utilization [0164] “determining an optimal number of partitions for each operator, group of operators or job.” [0173, 0176] “Resource optimization determines the number of physical nodes 
Vig et al. (US 9,996,573 B1) discloses determining a number of partitions needed to provide an increased throughput capacity for the database table; and splitting the at least one partition into the determined number of partitions.  However, Vig does not disclose determining a quantity of partitions for the second batch of jobs, wherein the quantity of partitions is determined based at least in part on the execution metric of the first batch of jobs; and dividing the second batch of jobs between a set of partitions of the determined quantity as claimed.
Kanemasa et al.
Montesinos Ortego et al. (US 2015/0268993 A1) discloses iterations of the process may be divided into partitions for execution as part of the initialized tasks in parallel.  The number of partitions may be determined by the number of initialized tasks, or available processors.
Bird et al. (US 2014/0181833 A1) – discloses an optimized method for CPU time metric collection. Specifically, the average time slice length is tracked for a particular task based on a recent moving average for task execution time.
Giral et al. (US 2018/0052759 A1) – discloses The accumulator 371 is for storage of a performance metric (e.g., execution time, error rate, etc.) of the transaction 219. For instance, the accumulator 371 can store an accumulated value of the execution time of the transaction 219 across multiple requests being processed. For example, assume that an execution time of the transaction 219 to a first request is 200 milliseconds. The accumulator 371 stores a value of 200. Then, an execution time of the transaction 219 to a second request is 250 milliseconds. The accumulator 371 stores a value of 200+250.fwdarw.450 milliseconds. An average execution time can then be determined by dividing the accumulated value by the number of requests processed.
Jain (US 2013/0007753 A1) – discloses elastic scaling for cloud-hosted batch applications and calculating dollar or monetary cost of resources consumed to execute the applications/jobs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

March 12, 2021


/HIREN P PATEL/Primary Examiner, Art Unit 2196